Order, Supreme Court, New York County (Gomez, J.), entered July 1, 1981, which granted that part of plaintiff’s motion to “enjoin the sale, transfer or assignment of the artwork” until further order of the court and denied her motion in all other respects, unanimously modified, on the láw„ to vacate the preliminary injunction, and otherwise affirmed, without costs. Plaintiff has failed to make an adequate showing that defendant is seeking to dispose of marital assets so as to prejudice her right to an equitable distribution of such assets. Concur — Carro, J. P., Markewich, Lupiano, Bloom and Asch, JJ.